Citation Nr: 0826379	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  05-36 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
knee degenerative joint disease.

2.  Entitlement to a rating in excess of 10 percent for left 
knee degenerative joint disease.

3.  Entitlement to a rating in excess of 10 percent for 
lumbar spine degenerative joint disease.

4.  Entitlement to an effective date prior to November 17, 
2003, for assignment of a separate 10 percent evaluations for 
retropatellar pain syndrome of the left and right knees with 
degenerative joint disease.

5.  Entitlement to service connection for bilateral hand and 
fingers overuse pain syndrome with right thumb degenerative 
joint disease, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for lateral humeral 
epicondylitis and minimal degenerative joint disease of the 
bilateral elbows to include as due to an undiagnosed illness.

7.  Entitlement to service connection for wrist tenosynovitis 
of the bilateral wrists with degenerative joint disease, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from April 1980 until April 
1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Denver, Colorado.

In March 1998, the RO denied a claim of entitlement to 
service connection for "polyarthralgia" due to an 
undiagnosed illness.  The veteran initiated an appeal by 
submitting a notice of disagreement in November 1998 and a 
statement of the case was issued in January 2000.  However, 
the appeal was never perfected and the 1998 rating decision 
thus became final.  See 38 U.S.C.A. § 7105.

It is not entirely clear whether the previously denied 1998 
rating decision  contemplated the current hand, elbow and 
wrist claims.  Resolving any reasonable doubt in the 
veteran's favor, the Board finds that the 1998 polyarthralgia 
claim was a distinct issue, obviating the need for new and 
material evidence. 


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
right and left knee degenerative joint disease has been 
productive of complaints of pain; objectively, the evidence 
shows flexion to no worse than 125 degrees bilaterally and 
extension to 0 degrees bilaterally, with no further 
functional limitation due to pain and weakness, and with no 
objective demonstration of instability.

2.  Throughout the rating period on appeal, the veteran's 
lumbar spine degenerative joint disease has been productive 
of complaints of pain; objectively, there was no ankylosis or 
muscle spasm, forward flexion was no worse than 70 degrees, 
and combined range of motion of the thoracolumbar spine 
exceeded 120 degrees.

3.  The veteran separated from her final tour of active 
service in April 1992, and she filed a claim of entitlement 
to service connection in June 1992, within a year of 
discharge.

4.  In an unappealed October 1992 rating decision, the RO 
granted a 10 percent evaluation for bilateral patellofemoral 
syndrome; that rating was confirmed by the RO in unappealed 
actions dated in December 1994 and March 1998.  

5.  In a communication received by the RO on November 17, 
2003, the veteran requested entitlement to an increased 
rating for her bilateral knee disability.

6.  In an October 2004 rating decision, the RO discontinued 
the single 10 percent evaluation that had been in effect and 
instead awarded two separate 10 percent ratings, one for each 
knee, effective November 17, 2003.  

7.  No evidence between March 18, 1998 and November 17, 2003, 
could serve as an informal claim of entitlement to separate 
ratings for patellofemoral syndrome of each knee.  

8.  The veteran's elbow, hand and wrist disorders are 
attributable to known diagnoses and are not medically 
unexplained.

9.  The service medical records do not show any complaints or 
treatment for an elbow disorder.

10.  The service medical records show only isolated 
complaints regarding the hands and wrists, with no further 
treatment for the final 10 years of service, and with a 
normal separation examination.

11.  The competent evidence does not demonstrate that the 
current elbow, hand or wrist disorders are causally related 
to active service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for right knee degenerative joint disease have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Codes 5099-5014 (2007).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for left knee degenerative joint disease have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Codes 5099-5014 (2007).

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for lumbar spine degenerative joint disease 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Codes 5099-5014 (2007).

4.  The criteria for an effective date prior to November 17, 
2003,
for the assignment of separate 10 percent evaluations for 
retropatellar pain syndrome of the left and right knees with 
degenerative joint disease have not been met. 38 U.S.C.A. §§ 
5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 
3.159, 3.400 (2007).

5.  Bilateral hand and fingers overuse pain syndrome with 
right thumb degenerative joint disease was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007).

6.  Lateral humeral epicondylitis and minimal degenerative 
joint disease of the bilateral elbows was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

7.  Bilateral wrist tenosynovitis of the wrists with 
degenerative joint disease was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, regarding the service connection claims, the VCAA duty 
to notify was satisfied by way of a letter sent to the 
veteran in January 2004 that fully addressed all notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed her of what evidence was 
required to substantiate the claims and of her and VA's 
respective duties for obtaining evidence.  

There is no allegation from the veteran that she has any 
evidence in her possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content. 

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all service connection issues on appeal.  

Regarding the increased rating claims, § 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, the VCAA letters sent to the veteran do not 
meet the requirements of Vazquez-Flores and are not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.   

Here, the veteran was provided with correspondence regarding 
what was needed to support her claims.  Specifically, 
supplemental statements of the case set forth the diagnostic 
criteria for the disabilities at issue.  Additionally, the 
August 2005 statement of the case included the provisions of 
38 C.F.R. §§ 3.321 and 4.1, which reference impairment in 
earning capacity as a rating consideration.  Furthermore, a 
March 2006 Dingess letter apprised the veteran of the need to 
show the nature and symptoms of his condition and the impact 
of his disabilities on her employment. 

Based on the above, the veteran can be expected to understand 
what was needed to support her claims, including the impact 
of her disability on her daily life and ability to work.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support her claim as reflected in her 
statements.  For example, at her April 2004 VA examination, 
she discussed that her knee disabilities limited her ability 
to sit, stand and walk.  She also reported flare-ups of back 
pain.

Indeed, in her substantive appeal, she expressly noted that 
her quality of life had worsened due to her medical problems, 
though she did not provide specifics regarding her knees and 
back.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify 
with respect to the increased ratings claims.

With respect to the earlier effective date claims, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate her claim for an effective 
date as this is the premise of those claims.  It is therefore 
inherent that she had actual knowledge of the rating element 
of the claims.  

Next, VA has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the VA examinations of record do not address 
the etiology of the veteran's current hand, elbow and wrist 
problems.  However, the veteran's separation examination in 
March 1992 showed no abnormalities of the hands, elbows and 
wrists, and as the post-service medical records do not 
document complaints or treatment for several years following 
discharge.  Therefore, the evidence does not show that the 
current problems may be related to service, obviating the 
need for an examination, even under the low threshold of 
McLendon.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
service medical records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
veteran's statements in support of her claim are of record.  
The Board has carefully reviewed such statements and 
concludes that she has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

A.  Left and Right Knee Degenerative Joint Disease

The veteran is claiming entitlement to increased evaluations 
for degenerative joint disease of the left and right knees.  
Her request for an increase was received in November 2003.

Throughout the rating period on appeal, the veteran's knee 
disabilities have been rated pursuant to DC 5099-5014.  

DC 5014 addresses osteomalacia.  A note to that diagnostic 
code indicates that the disability is to be rated on the 
basis of limitation of motion of affected parts, as 
degenerative arthritis.

Again, the disability at issue is rated based on limitation 
of motion.  In this regard, DC 5260 concerns limitation of 
leg flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.

DC 5261, pertaining to limitation of leg extension, is also 
of relevance here.  Under that Code section, a noncompensable 
evaluation is assigned where extension is limited to 5 
degrees.  A 10 percent rating is warranted where extension is 
limited to 10 degrees.  A 20 percent evaluation is for 
application where extension is limited to 15 degrees.  A 30 
percent rating applies where extension is limited to 20 
degrees.  A 40 percent rating is warranted where extension is 
limited to 30 degrees.  Finally, a 50 percent evaluation is 
warranted where extension is limited to 45 degrees.  

In the present case, VA examination in April 2004 revealed 
flexion of the left and right knees to 140 degrees, with 
extension to 0 degrees bilaterally.  After four repetitions, 
her flexion was reduced to 125 degrees in both knees, while 
extension remained the same at 0 degrees.  Subsequent VA 
examination in May 2006 showed left and right knee flexion to 
130 degrees and extension to 0 degrees bilaterally.  

The range of motion findings detailed above do not support 
the next-higher 20 percent evaluation for either flexion or 
extension of either knee.  However, the Board notes that, in 
rating musculoskeletal disabilities, it is appropriate to 
consider additional limitation of function due to factors 
such as pain, weakness, incoordination and fatigability.  See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  

In the present case, the evidence of record reveals numerous 
complaints of bilateral knee pain.  For example, the veteran 
complained of chronic knee pain at her April 2004 VA 
examination.  She indicated that she had to sit down and rest 
after walking a quarter-mile, due to knee pain.  She also had 
to stretch her knees after sitting for 30 minutes.  She also 
endorsed flare-ups of pain occurring anywhere from one to 
five times per month.  Objectively, there was decreased 
flexion with repeated motion, but no pain was indicated.  It 
was noted that the veteran did not use braces.  

VA clinical records dated in 2005 reflect continued 
complaints of bilateral knee pain, as did a May 2006 
compensation and pension progress note.  At that time, she 
complained of pain, stiffness, weakness, swelling, 
instability, fatigability, and lack of endurance.  During 
flare-ups, she rated her pain as 8 out of 10 in intensity on 
the right, and 6 out of 10 on the left.  She was not wearing 
braces and was able to perform all activities of daily 
living.  She was also able to cook and do laundry.  
Objectively, there was no evidence of fatigue, weakness, or 
lack of endurance with repetitive use.  There was also no 
objective evidence of painful motion, edema, effusion, 
weakness, or tenderness.  Furthermore, there was no guarding 
of movement.  

The Board has considered the veteran's complaints, as 
detailed above.  In this regard, it is acknowledged that the 
veteran is competent to give evidence about the symptoms he 
experienced. See Layno v. Brown, 6 Vet. App. 465 (1994).  
However, despite the complaints, the evidence nevertheless 
fails to demonstrate a disability picture that most nearly 
approximates the next-higher 20 percent evaluation for either 
knee.  Indeed, while bilateral knee pain is recognized, the 
objective evidence simply fails to demonstrate that such pain 
has resulted in additional functional limitation comparable 
to the next-higher 20 percent rating under DCs 5260 or 5261.    
Again, the veteran's flexion was no worse than 130 degrees in 
either knee, and his extension was full in both knees.  The 
April 2004 examination did reveal limitation to 125 degrees 
bilaterally with repetition, but such finding still does not 
approximate the criteria for an increased rating.  Moreover, 
more recent examination in May 2006 indicated no decrease in 
function with repetitive use.

Based on the above, a rating in excess of 10 percent for 
either knee is not warranted on the basis of DeLuca factors.  

The Board has also considered whether an increased rating for 
either knee is warranted under any alternate diagnostic code.  
In this case, while the veteran is in receipt of a 10 percent 
rating for each knee, the range of motion findings themselves 
show no more than noncompensable disability.  Therefore, DC 
5003 is applicable.  

In this case, it has already been determined that a higher 
rating is not justified based on limitation of motion.  
However, DC 5003 also provides that, where the limitation of 
motion of the specific joint or joints involved does not 
yield a compensable evaluation under the appropriate 
diagnostic codes, a rating of 10 percent is for application.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where there is no limitation of 
motion, but only x-ray evidence of involvement of two or more 
major joints or minor joint groups, a 10 percent rating is 
assigned.  A 20 percent rating is assigned where the above is 
present, but with occasional incapacitating exacerbations.

In the present case, some limitation of motion has been 
shown, though not to compensable levels.  In any event, the 
x-ray evidence does not establish involvement of 2 or more 
major joints or 2 or more minor joint groups, precluding 
assignment of a 20 percent rating under DC 5003.  

With respect to other alternate diagnostic codes, as the 
evidence fails to establish ankylosis, DC 5256 is not for 
application.  Similarly, as the evidence fails to demonstrate 
impairment of the tibia or fibula, a higher rating is not 
possible under DC 5262.  Finally, as there is no showing of 
genu recurvatum, DC 5263 is inapplicable.  

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under DCs 5260 and 5261 to be adequately 
compensated for functional loss associated with injury to the 
leg.  However, in the present case, with respect to both 
knees, the medical findings do not establish loss of either 
flexion or extension to a compensable degree.  Thus, 
assignment of separate evaluations for limitation of flexion 
and extension of the right leg is not appropriate here. 

Further regarding the question of entitlement to separate 
evaluations, the Board 
calls attention to the provisions of VA General Counsel 
opinion 23-97 (VAOPGCPREC 23-97).  That opinion provides that 
a claimant who has arthritis and instability of the knee may, 
in some circumstances, be rated separately under Diagnostic 
Codes 5003 and 5257.  See also VAOPGCPREC 9-98.  

In the present case, a separate evaluation under Diagnostic 
Code 5257 is not appropriate.  Although the veteran is 
service-connected for arthritis affecting each knee, the 
claims file does not contain evidence of instability.  In so 
finding, the Board acknowledges the veteran's complaints of 
instability, raised at her May 2006 compensation and pension 
progress note.  However, there was no objective evidence of 
instability and McMurray's test was negative.  Earlier VA 
examination in April 2004 also showed negative Lachman's and 
McMurray's tests bilaterally.  That examination report 
indicated that there was no patellar subluxation.  

Based on the foregoing, the clinical evidence does not 
indicate a disability of either knee manifested by lateral 
subluxation or instability such as to enable a grant of a 
separate rating under DC 5257.  

In sum, the evidence does not support evaluations in excess 
of 10 percent for the veteran's degenerative joint disease of 
the left and right knees for any portion of the rating period 
on appeal.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

B.  Lumbar Spine Degenerative Joint Disease

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent evaluation for lumbar spine 
degenerative joint disease.  The October 2004 rating decision 
indicated the relevant diagnostic code as 5295.  However, 
that code section has not been in effect during any portion 
of the rating period on appeal.  Rather, effective September 
26, 2003, it was replaced with DC 5237, which is evaluated 
under the general rating formula for diseases and injuries of 
the spine.  DC 5242, addressing arthritis, is also evaluated 
under the same general rating formula.

Under that general rating formula, the next-higher 20 percent 
rating is warranted where the evidence reveals forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  38 C.F.R. § 4.71a, DC 5237-5242.

In the present case, there is no support for assignment of 
the next-higher 20 percent evaluation under the general 
rating formula for any portion of the rating period on 
appeal.  Indeed, upon VA examination in April 2004, the 
veteran had forward flexion of the lumbar spine to 80 
degrees, lessened to 70 degrees with repetition.  Extension 
and lateral bending were to 30 degrees, diminished to 20 
degrees with repetitive motion.  Rotation was to 45 degrees 
bilaterally, and reduced to 35 degrees with repetitive 
movement.   

A May 2006 VA compensation and pension progress note shows 
lumbar flexion to 70 degrees.  The veteran had extension to 
25 degrees, lateral flexion to 30 degrees, and lateral 
rotation to 25 degrees.  There was no objective evidence of 
muscle spasms and there was no guarding.  The spinal contour 
was slightly concave to the low back.

The above findings do not meet the criteria for the next-
higher 20 percent evaluation,  even when considering 
additional limitation of function.  It is acknowledged that 
additional functional limitation due to factors such as pain, 
weakness, fatigability, and incoordination must be considered 
in evaluating musculoskeletal disabilities.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  In this regard, it is recognized that the April 2004 
VA examination showed lessened range of motion with 
repetition.  Moreover, the May 2006 VA compensation and 
pension progress report revealed complaints of pain with 
rotation and forward flexion.  The examiner noted that there 
was no objective evidence of fatigue, spasms, or weakness, 
but stated that motion was partially limited by pain.  
However, such limitation simply fails to rise to the level of 
disability contemplated by the 20 percent evaluation under 
the general rating formula.  Moreover, while some abnormal 
spinal contour was shown, there is no evidence that it caused 
abnormal gait.  

The Board has also considered whether a separate evaluation 
is warranted for neurologic symptoms associated with the 
service-connected lumbar disability.  In this regard, Note 
(1) of the general rating formula instructs the rater to 
separately evaluate any associated objective neurologic 
abnormalities under an appropriate diagnostic code.  

In the present case, the VA compensation and pension progress 
note in May 2006 showed diminished vibratory sensation, 
greater on the right than the left.  However, motor function 
was normal and all reflexes were 2+ bilaterally.  Lasegue's 
sign was negative.  A private nerve conduction study 
performed in October 2006 was normal.  Overall, as the 
evidence reflects essentially normal neurologic findings, 
assignment of a separate evaluation is not warranted here.  

In sum, there is no support for a rating in excess of 10 
percent for the veteran's lumbar spine disability for any 
portion of the rating period on appeal.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

C.  Extraschedular Considerations

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board finds that the rating criteria considered in this case 
reasonably describe the veteran's disability level and 
symptomatology.  The veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluations for the service-connected disabilities at issue 
are adequate and referral is not required.  Thun v. Peake, 22 
Vet. App. 111 (2008).  

Further, the evidence does not reflect that the disabilities 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.

II.  Earlier Effective Dates

The veteran is claiming entitlement to an effective date 
prior to November 17, 2003, for assignment of a separate 10 
percent evaluations for retropatellar pain syndrome of the 
left and right knees with degenerative joint disease.

Historically, an October 1992 rating decision granted a 10 
percent evaluation for bilateral patellofemoral syndrome, 
effective April 23, 1992.  A December 1994 rating action 
confirmed and continued that single 10 percent rating.  The 
veteran did not appeal those determinations and they became 
final.  See 38 U.S.C.A. § 7105.  Subsequently, the 10 percent 
rating for bilateral patellofemoral pain syndrome was again 
confirmed in a March 1998 rating decision.  The veteran did 
not perfect an appeal, causing that determination to become 
final.

In a communication received by the RO on November 17, 2003, 
the veteran requested entitlement to an increased rating for 
her bilateral knee disability.  In October 2004, the RO 
issued a rating decision which discontinued the single 10 
percent evaluation that had been in effect and instead 
awarded two separate 10 percent ratings, one for each knee.  
The effective date of that award was November 17, 2003.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the veteran did file a claim of 
entitlement to service connection for a knee disability 
within one year of separation from active service.  However, 
as set forth above, an unappealed rating decision in October 
1992 granted a 10 percent evaluation for bilateral 
patellofemoral syndrome, and that rating was confirmed by the 
RO in unappealed actions dated in December 1994 and March 
1998.  Again, those decisions have all become final.  The 
effect of that finality is to preclude an award of an 
effective date prior to that denial.  Moreover, the veteran 
has not raised a claim of clear and unmistakable error (CUE) 
such as to challenge the finality of those determinations.  

Based on the foregoing, any effective date awarded in the 
present case must follow March 18, 1998, the date of the 
notice letter accompanying the last final rating decision 
continuing a single 10 percent evaluation for bilateral 
patellofemoral syndrome of the knees.  Moreover, as 
previously noted, the appropriate effective date is the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

Here, the RO received a statement from the veteran on 
November 17, 2003, in which he requested an increased rating 
for his service-connected knee disability.  Such 
communication can also be construed as a request for separate 
ratings for each knee.  Thus, November 17, 2003, serves as 
the date of claim.  Although the evidence of record does not 
reveal an exact date upon which the entitlement arose, the 
Board notes that such information is not required in order to 
conclude that the November 17, 2003, date selected by the RO 
is the earliest possible effective date. The reason for this 
is that, if the entitlement arose prior to November 17, 2003, 
then the date of claim would be the later of the two, and 
hence the correct effective date as provided by 38 C.F.R. § 
3.400(b)(2).  Any evidence showing that the entitlement 
occurred after November 17, 2003, would not entitle the 
veteran to an earlier effective date.

The Board has also considered whether any evidence of record 
after the last final rating decision issued on March 18, 
1998, but prior to November 17, 2003, could serve as an 
informal claim in order to entitle the veteran to an earlier 
effective date.  In this regard, any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought. 38 C.F.R. § 3.155 
(2007).

After reviewing the record, the Board concludes that there 
are no testimonial documents submitted prior to between March 
18, 1998, and November 17, 2003, indicating an intent to 
claim separate evaluations for left and right knee 
disabilities.
In fact, the claims folder contains no testimonial evidence 
whatsoever within the period in question.  

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  Here, 
the veteran's November 2003 claim, construed as requesting 
separate ratings for the left and right knees, was not pre-
dated by an adjudication of the type cited in 38 C.F.R. § 
3.157(b).  As such, that regulation cannot serve as a basis 
for an earlier effective date.  38 C.F.R. § 3.157(b); 
Crawford v. Brown, 5 Vet. App. 33 (1993). 

In sum, the presently assigned effective date of November 17, 
2003, is appropriate and there is no basis for an award of 
service connection for separate evaluations for left and 
right knee disabilities.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

III.  Service Connection

The veteran is claiming entitlement to service connection for 
bilateral hand and fingers overuse pain syndrome with right 
thumb degenerative joint disease, lateral humeral 
epicondylitis and minimal degenerative joint disease, of the 
bilateral elbows, and bilateral wrist tenosynovitis of the 
bilateral wrists with degenerative joint disease.  As a 
component of his claim, she contends that each of these 
disabilities is the result of an undiagnosed illness incurred 
during service in the Persian Gulf.

The Board will first address the Persian Gulf element of the 
claim.   
in this regard, it is noted that an unappealed June 2006 
rating decision denied entitlement to service connection for 
"Gulf War Syndrome" as due to an undiagnosed illness.  
However, it is unclear whether that claim contemplated the 
orthopedic problems raised by the veteran in the instant 
appeal.  Therefore, the Board views the June 2006 rating 
decision as unrelated to, and not affecting, the present 
undiagnosed illness claim.  

A Persian Gulf veteran shall be service-connected for 
objective indications of chronic disability resulting from an 
illness manifested by one or more presumptive signs or 
symptoms that began during active military service and cannot 
be attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317.  A Persian Gulf veteran is a veteran who had active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  See 38 C.F.R. 
§ 3.317(d)(1).

A qualifying chronic disability means a chronic disability 
resulting from an undiagnosed illness; chronic fatigue 
syndrome, fibromyalgia or irritable bowel syndrome, which are 
medically unexplained chronic multi-symptom illnesses that 
are defined by a cluster of signs or symptoms; or any other 
illness that the Secretary determines warrants a presumption 
of service connection.  In addition, signs or symptoms which 
may be manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to the following: fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317.

In the present case, it is observed that the veteran had 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War, and as such she is a Persian 
Gulf Veteran.  See 38 C.F.R. § 3.317(d)(1).  

In order to be entitled to presumptive service connection 
pursuant to 38 C.F.R. § 3.317, the evidence must demonstrate 
objective indications of a qualifying disability that became 
manifest to a degree of 10 percent or more during service or 
not later than December 31, 2011.  Moreover, such qualifying 
disability cannot be attributable to any known clinical 
diagnoses.   See 38 C.F.R. § 3.317(a)(1)(ii).  Moreover, the 
condition must be chronic, meaning it must have existed for 6 
months or more.  See 38 C.F.R. § 3.317(a)(4).

Under 38 C.F.R. § 3.317(b)(5) joint pain is identified as 
being a sign or symptom that may be a manifestation of an 
undiagnosed illness or medically unexplained chronic 
multisymptom illness.   

The competent evidence here does show complaints and 
treatment for joint pain for a period exceeding 6 months.  
Nevertheless, a grant of service connection under 38 C.F.R. 
§ 3.317 is not appropriate here.  Indeed, the presumption 
under 38 C.F.R. § 3.317 only operates where the evidence 
demonstrates an undiagnosed illness, i.e., one that is not 
attributed to any known clinical diagnoses.  Here, the 
evidence of record contains diagnoses of arthralgias, 
bilateral hand and fingers overuse pain syndrome with right 
thumb degenerative joint disease, lateral humeral 
epicondylitis and minimal degenerative joint disease, and 
bilateral wrist tenosynovitis of the bilateral wrists with 
degenerative joint disease.  Therefore, by definition the 
veteran does not have an undiagnosed illness of the elbows, 
hands, and wrists.  Moreover, the evidence does not 
demonstrate that the elbow, hand and wrist disorders are 
medically unexplained, as would be necessary for a grant of 
service connection under 38 C.F.R. § 3.317(a)(2)(i)(B).  
Rather, the evidence shows arthritis and overuse as causes 
for the claimed disabilities. 

For the foregoing reasons, there is no basis for an award of 
service connection under the provisions of 38 C.F.R. § 3.317.  

The Board will now consider whether an award is warranted 
under the provisions for direct service connection on a 
nonpresumptive basis.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service medical records do not show any complaints or 
treatment referable to 
the elbows.  In June 1980, the veteran received medical 
treatment after hurting the small finger of her left hand 
playing volleyball.  There were no follow-up complaints.  In 
April 1985, the veteran complained of a sore right wrist 
after lifting cases of paper.  The diagnosis was soft tissue 
injury to the right hand.  There was no subsequent in-service 
treatment for the hands or wrists.  Separation examination 
showed normal findings with respect to the hands, elbows, and 
wrists, and the veteran did not raise any complaints in an 
accompanying report of medical history.  

Following service, VA clinical records dated in August 1994 
showed complaints of aching joints, assessed as 
polyarthralgias.  The elbows, hands, and wrists were not 
specifically mentioned.  A Persian Gulf examination, also in 
August 1994, diagnosed polyarthralgias-fibromyolitis, but 
again did not reference the elbows, hands, or wrists.  

Upon VA examination in May 1995, there was slight tenderness 
to palpation of the elbows.  There was good range of motion 
of the hands and no swelling in the joints or soft tissue of 
the hands and wrists.  The diagnosis was polyarthralgias.  
The examiner stated that there was insufficient evidence to 
diagnose chronic joint disease.

A September 1995 VA record revealed complaints of increasing 
joint pains, especially in the right elbow.  The impression 
was "arthritis, rule out rheumatoid."  

Upon VA examination in April 2004, the veteran complained of 
pain in the elbows, hands and wrists.  Overuse pain syndrome 
of the hands was diagnosed, as was bilateral elbow lateral 
humeral epicondylitis and bilateral wrist dominant extensor 
tenosynovitis, both with minimal degenerative joint disease.  

An April 2005 VA outpatient treatment report reflected a 
history of right elbow trauma secondary to falling on ice two 
months prior.  

A compensation and pension progress note dated in May 2006 
showed continued complaints of hand and wrist pain.  
Objectively, the joints and muscles were symmetric, with no 
swelling or deformity.  There was no tenderness on palpation 
of the joints and no evidence of fatigue, weakness, or lack 
of endurance with repetitive use.  The examiner stated that 
there was evidence of early degenerative changes of the hands 
and wrists, with no other abnormalities seen.  

The pertinent evidence of record, as detailed above, does not 
support the veteran's claims of entitlement to service 
connection for disorders of the bilateral elbows, hands and 
wrists.  Indeed, the service medical records showed on 
isolated treatment for the hands and wrists, followed by an 
absence of findings for approximately a decade leading up to 
discharge.  Therefore, the in-service findings are deemed to 
represent acute and transitory conditions that resolved 
without residual prior to separation.  Regarding the elbows, 
there was no showing of in-service treatment.

While the post-service records reflect generalized arthralgia 
complaints beginning in 1994, such complaints are far-removed 
from the last in-service treatment in 1985.  Moreover, there 
was no specific mention of an elbow disorder until 1995, and 
no mention of hand and wrist problems until 2004.  In this 
regard, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The 
Board also notes that she is competent to give evidence about 
what she experienced; for example, she is competent to 
discuss his current pain and other experienced symptoms. See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, 
lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  

In the present case, the veteran does not expressly state 
that she has continuously experienced elbow, hand and wrist 
symptoms since active service.  However, even if her 
statements can be construed as alleging continuity of 
symptoms since active service, the lengthy absence of 
documented complaints or treatment, as detailed above, is 
more probative than her current recollection as to symptoms 
experienced in the distant past.  Therefore, continuity has 
not here been established, either through the competent 
evidence or through her statements.  

The veteran herself believes that her elbow, hand, and wrist 
disorders are causally related to active service.  However, 
she has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, her lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The Board has also considered whether service connection is 
warranted on a presumptive basis.  In this regard, it is 
noted that x-rays taken in May 2006 reveal degenerative 
changes of the hands and wrists.  Under 38 C.F.R. § 3.309(a), 
arthritis is regarded as a chronic disease.  However, in 
order for the presumption to operate, such disease must 
become manifest to a degree of 10 percent or more within 1 
year from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  As the evidence of record fails to establish 
any clinical manifestations of arthritis within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

In sum, there is no support for an award of service 
connection for bilateral hand and fingers overuse pain 
syndrome with right thumb degenerative joint disease, lateral 
humeral epicondylitis and minimal degenerative joint disease, 
or bilateral wrist tenosynovitis of the bilateral wrists with 
degenerative joint disease.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

A rating in excess of 10 percent for right knee degenerative 
joint disease is denied.

A rating in excess of 10 percent for left knee degenerative 
joint disease is denied.

A rating in excess of 10 percent for lumbar spine 
degenerative joint disease is denied.

An effective date prior to November 17, 2003, for assignment 
of a separate 10 percent evaluations for retropatellar pain 
syndrome of the left and right knees with degenerative joint 
disease, is denied.

Service connection for bilateral hand and fingers overuse 
pain syndrome with right thumb degenerative joint disease is 
denied.

Service connection for lateral humeral epicondylitis and 
minimal degenerative joint disease of the bilateral elbows is 
denied.

Service connection for bilateral wrist tenosynovitis of the 
bilateral wrists with degenerative joint disease is denied.



 
____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


